512 F.2d 913
STATE OF MINNESOTA et al., Appellees,v.UNITED STATES ENVIRONMENTAL PROTECTION AGENCY and Robert W.Fri, Appellants.
No. 73-1446.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 13, 1974.Decided March 5, 1975.

Edmund W. Kitch, Atty., Dept. of Justice, Washington, D. C., for appellants.
Jonathan H. Morgan, Sol. Gen., Minnesota Pollution Control Agency, Minneapolis, Minn., for appellees.
Jon Mills, Center for Governmental Responsibility, Gainesville, Fla., amici curiae.
Before GIBSON, Chief Judge, MEHAFFY, Senior Circuit Judge, and LAY, HEANEY, BRIGHT, ROSS, STEPHENSON, and WEBSTER, Circuit Judges.
PER CURIAM.


1
The State of Minnesota and the Minnesota Pollution Control Agency brought this action against the United States Environmental Protection Agency and its Acting Administrator seeking to compel the defendants to allot to Minnesota the full sums "authorized to be appropriated" for the construction of sewage treatment plants under sections 205(a) and 207 of the Federal Water Pollution Control Act Amendments of 1972, 33 U.S.C. §§ 1285(a) and 1287.  The full sums under the statutory scheme would have provided Minnesota with allotments of approximately $100.6 million for fiscal year 1973 and $121 million for fiscal year 1974.  However, the Administrator, acting pursuant to the order of President Nixon that he allot among all the states only $5 billion of the $11 billion authorized by Congress for the two years, allotted to Minnesota only $40.6 million for fiscal year 1973 and $60 million for fiscal year 1974.


2
In an unpublished memorandum and order the district judge determined that the Administrator had acted outside the scope of his authority under the Act in refusing to allot all of the funds authorized by Congress to be appropriated.  He, therefore, ordered the defendants to allot to Minnesota the full sums authorized by the Act.  This appeal followed.


3
After hearing oral argument en banc this Court delayed rendering a decision until the Supreme Court decided two cases which involved the identical issue of whether the Administrator had exceeded the scope of his authority under sections 205(a) and 207 of the Act when he allotted to the states less than the full amount authorized by Congress.


4
The Supreme Court announced its decisions in these cases on February 18, 1975, holding that the Act does not permit the Administrator to allot to the states under section 205 less than the entire amounts authorized to be appropriated by section 207.  Train v. City of New York, 420 U.S. 35, 95 S. Ct. 839, 43 L. Ed. 2d 1 (1975).  See also Train v. Campaign Clean Water, Inc., 420 U.S. 136, 95 S. Ct. 847, 43 L. Ed. 2d 82 (1975).


5
In accordance with this holding of the Supreme Court the judgment of the district court is affirmed.  Mandate shall issue forthwith.